Citation Nr: 1119453	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to November 9, 2009, and in excess of 20 percent thereafter, for a left knee impairment.

2. Entitlement to a compensable evaluation for limitation of motion of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Board previously remanded the instant case in September 2010.  Specifically, the Board identified possible outstanding VA treatment records and determined that the Veteran should be provided a VA examination.  

Following the Board's remand, the AOJ provided the Veteran with a notice letter in October 2010, in which the Veteran was requested to provide the names and contact information for each treatment provider related to his left knee disability.  As the Veteran did not respond to the October 2010 letter, no additional records were obtained.  However, in its September 2010 remand, the Board noted that the Veteran testified that he has received additional VA treatment in approximately December 2009.  See Board hearing transcript at 7.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims, regardless of whether the Veteran responds to a development letter.  As such, on remand, a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b) (West 2002).

In addition, pursuant to the September 2010 remand, the Veteran was provided a VA examination in November 2010 to assess the current severity of his left knee disabilities.  Upon reviewing the November 2010 VA examination report, the Board notes there is not sufficient information regarding instability of the left knee to allow proper adjudication of the Veteran's increased rating claim.  As such, on remand, the Veteran should be provided another VA examination to determine the current severity of his left knee disabilities, and specifically instability of the left knee.  See generally Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records for treatment for the Veteran's service-connected left knee disability.  Specifically, records related to the Veteran's treatment through the North Texas Health Care System for the period as of June 2006, must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2. Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the severity and manifestations of his service-connected left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that a review of the claims folder was completed.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests and studies should be accomplished.  

The examiner must offer specific findings as to range of motion, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees, and complaints and clinical findings should be reported in detail.  The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

In addition to the above findings, the examiner should specifically state if there is any evidence of ankylosis, subluxation, "locking," or effusion into the joint.  The examiner should also state whether there is impairment of the tibia and fibula, including whether there is nonunion with loose motion requiring a brace or malunion.  The examiner should provide an opinion, with supporting clinical findings, regarding the severity of any instability of the left knee. 

The examiner should also provide an opinion concerning the impact of the knee disabilities on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.
3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

